Citation Nr: 1448713	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-20 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for degenerative joint disease of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran and a friend testified before the Board at an August 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

Procedural History

The Board issued a decision in November 2013 awarding an increased evaluation based on limitation of extension of the left hip, and denying referral for an extraschedular evaluation.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a March 2014 order, granted a Joint Motion for Remand (Joint Motion), vacating the November 2013 Board decision and remanding the Veteran's claim for additional consideration.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that the November 2013 Board decision insufficiently discussed why referral for an extraschedular evaluation is not warranted.  Specifically, the Joint Motion notes the Veteran's left hip is manifested by instability of the hip joint, which is not specifically discussed in the relevant rating criteria.  

A review of the claims file reveals that the Veteran has not been provided a VA examination to address the functional impairment caused by his left hip disability since August 2010, a period of over four years.  As such, the Board believes a new VA examination should be conducted to determine the current severity of his left hip disability.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Also, VA treatment records have not been associated with the claims file since July 2011.  On remand, any outstanding records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA treatment records generated since July 2011.  

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative joint disease of the left hip.  The claims file, including this remand, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to all of the following:

a. provide specific findings as to the range of motion of the left hip.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends as well as the functional effect of such pain on the Veteran's range of motion.  The examiner should also note whether there is any objective evidence of instability, weakness, excess fatigability, and/or incoordination associated with the Veteran's left hip disability.

b. After considering the Veteran's documented medical history, the examiner should identify all functional effects the Veteran's left hip disability causes on his daily and occupational activities.  

3. Review the claims folder and determine whether referral for an extraschedular evaluation is warranted.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



